Exhibit 10.37

 

SECOND AMENDED AND RESTATED SENIOR SUBORDINATION AGREEMENT

 

This SECOND AMENDED AND RESTATED SENIOR SUBORDINATION AGREEMENT (this
“Agreement”), dated as of May 3, 2006 between Laurus Master Fund, Ltd., a Cayman
Islands company (the “Junior Creditor”) and Bank of America, N.A., formerly
known as Fleet Capital Corporation (the “Senior Lender”).

 

W I T N E S S E T H :

 

WHEREAS, the Senior Lender, IWT Tesoro Corporation (“Parent”), International
Wholesale Tile, Inc. (“IWT”), the Tile Club, Inc. (“Tile Club”) and Import
Flooring Group, Inc. (“Import Flooring”, and together with Parent, IWT and Tile
Club, each a “Borrower” and collectively, “Borrowers”) are parties to a certain
Amended and Restated Loan and Security Agreement dated as of December 31, 2004
(as amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Senior Loan Agreement”) under which the Senior Lender has made or may
make loans and other financial accommodations to Borrowers; and

 

WHEREAS, pursuant to the Senior Loan Agreement, Borrowers have granted in favor
of the Senior Lender a lien on and security interest in (collectively, the
“Senior Lien”) substantially all of the assets and property of Borrowers as
security for their obligations to the Senior Lender under the Senior Loan
Agreement; and

 

WHEREAS, the Junior Creditor and Borrowers are parties to (i) a certain Security
Agreement dated August 25, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Security Agreement”), (ii) a Securities Purchase
Agreement dated February 10,  2006 (as amended, supplemented or otherwise
modified from time to time, the “Securities Purchase Agreement”), (iii) a
Securities Purchase Agreement dated May     , 2006 (as amended, supplemented or
otherwise modified from time to time, the “May Securities Purchase Agreement”,
together with the Security Agreement and the Securities Purchase Agreement,
individually and collectively, as amended, supplemented or otherwise modified
from time to time, the “Junior Agreement”) under which the Junior Creditor has
provided certain loans as evidenced by certain notes (“Promissory Notes”)
including, (i)a Secured Convertible Term Note dated February 10, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Secured
Convertible Term Note”) issued by Borrowers to the Junior Creditor, and (ii) a
Secured Term Note dated May 2, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Secured Term Note”) (the Promissory Notes,
including the Secured Convertible Term Note and the Secured Term Note,
individually and collectively, the “Junior Note”); and

 

WHEREAS, pursuant to the Junior Agreement and the Junior Note, Borrowers have
granted in favor of the Junior Creditor a lien on and security interest in
(collectively, the “Junior Lien”) substantially all of the assets and property
of Borrowers as security for their obligations to the Junior Creditor under the
Junior Agreement; and

 

WHEREAS, the transactions described above are prohibited by the Senior Loan
Agreement and Borrowers have requested the Senior Lender to provide, and the
Senior Lender

 

--------------------------------------------------------------------------------


 

has agreed to provide of even date herewith, a consent and waiver to permit the
consummation of such transactions (the “Senior Consent”); and

 

WHEREAS, it is a condition precedent to the effectiveness of the Senior Consent
that, among other things, the Junior Creditor shall have executed and delivered
this Agreement subordinating its rights with respect to the Junior Obligations
(as defined below) to the rights of the Senior Lender with respect to the Senior
Obligations (as defined below) and that Borrowers shall have acknowledged this
Agreement;

 

NOW, THEREFORE, in consideration of the promises contained herein and to induce
the Senior Lender to enter into the Senior Consent, the Junior Creditor hereby
agrees as follows:

 

SECTION 1.                            Definitions.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Senior Loan
Agreement, and the rules of usage set forth therein shall apply hereto.

 

SECTION 2.                            Subordination.

 

(a)                                  All Junior Obligations, and all rights and
remedies of the Junior Creditor with respect thereto, are and shall continue at
all times to be subject, subordinate and junior in right of payment to the
Senior Obligations including, without limitation, all interest on the Senior
Obligations at the rate stated in the Senior Loan Agreement from the date of the
filing by or against any Borrower of a petition under any bankruptcy, insolvency
or similar law or commencement of any voluntary or involuntary bankruptcy,
receivership or insolvency proceedings (“Insolvency Event”) to the date of the
indefeasible payment in full in cash of the Senior Obligations (all such
interest from and after an Insolvency Event, “Postpetition Interest”) and the
termination of the Commitment (as defined in Section 2(b) below).  The term
“Junior Obligations,” as used in this Agreement, shall mean and include the
principal amount of and the premium, if any, and interest (including without
limitation all Postpetition Interest) on any and all indebtedness and other
monetary obligations of Borrowers to the Junior Creditor together with all fees,
costs and expenses relating thereto, whether direct or contingent, now or
hereafter existing, due or to become due to, or held or to be held by, the
Junior Creditor, whether created directly or acquired by assignment or otherwise
including, without limitation, all principal of and premium, if any, and
interest (including without limitation all Postpetition Interest) on or under
the Junior Agreement, the Junior Note (including extensions, modifications,
refinancings, renewals and refundings thereof), and any other note or notes or
any other agreement between Borrowers, on the one hand, and the Junior Creditor,
on the other hand (the Junior Agreement, the Junior Note, and such other note or
notes or other agreement between Borrowers and the Junior Creditor and any and
all other instruments, agreements or documents executed or delivered in
connection therewith, as any of the foregoing may have been or may be amended,
modified, extended, restated or replaced from time to time, are referred to
collectively herein as the “Junior Documents”).  The term “Senior Obligations,”
as used in this Agreement, shall mean and include the principal amount of and
the premium, if any, and interest (including without limitation Postpetition
Interest) on all of the Obligations including, without limitation, all fees,
costs and expenses relating thereto, whether direct or contingent, now or
hereafter existing, due or to become due to, or held or to be held by, the
Senior Lender, whether created directly or

 

2

--------------------------------------------------------------------------------


 

acquired by assignment or otherwise (including increases, extensions,
modifications, refinancings, renewals and refundings thereof) specifically
including all such Obligations arising under and/or in relation to the Senior
Loan Agreement and the Note(s) issued thereunder, provided, however, the
principal amount of the Senior Obligations at any time shall not exceed an
amount equal to the sum of (i) the Borrowing Base determined by Senior Lender in
accordance with the terms of the Senior Loan Agreement as in effect on the date
hereof plus (ii) an amount equal to ten percent (10%) of the Borrowing Base as
determined by Senior Lender in accordance with the terms of the Senior Loan
Agreement as in effect on the date hereof and the amount by which the principal
amount of the Senior Obligations exceed such limitation being referred to as the
“Excluded Portion” (the Senior Loan Agreement, the Note(s) issued thereunder,
and other note or notes or other agreement between Borrower and the Senior
Lender and any and all other instruments, agreements or documents executed or
delivered in connection therewith, as any of the foregoing may have been or may
be amended, modified, extended, restated or replaced from time to time, are
referred to collectively herein as the “Senior Loan Documents”).

 

(b)                                 Except for the payments specified in
Section 2(c), conversion of any of the Junior Obligations into common stock of
Parent and Reorganized Securities (as such term is hereinafter defined), no
Borrower shall make and the Junior Creditor shall not receive or accept any
payment on the Junior Obligations, whether as principal, premium, interest or
otherwise, unless and until all the Senior Obligations including, without
limitation, all Postpetition Interest, have been indefeasibly paid in full in
cash, and the obligation (the “Commitment”) of the Senior Lender to make loans
and advances under the Senior Loan Agreement has been terminated.

 

(c)                                  The Junior Creditor may receive, accept and
retain (i) regularly scheduled monthly interest payments under the Promissory
Notes and the Security Agreement and payments of principal under the Junior Note
and the Security Agreement so that the principal amount of the loans outstanding
thereunder do not exceed the Formula Amount (as such term is defined in the
Security Agreement) at such date, and (ii) regularly scheduled monthly principal
and interest payments under the Secured Convertible Term Note and the Secured
Term Note, unless (i) (A) a payment default has occurred under the Senior Loan
Agreement (“Senior Payment Default”) and is continuing with respect to which the
Junior Creditor has received from the Senior Lender a notice (“Senior Lender
Payment Default Notice”) prohibiting the Junior Creditor from receiving,
collecting or accepting any of the foregoing payments and from commencing any
Enforcement Action (as defined below) and (B) the Junior Creditor has not
received a written notice from the Senior Lender rescinding the Senior Lender
Payment Default Notice or (ii) (A) a default other than a Senior Payment Default
has occurred under the Senior Loan Agreement and is continuing with respect to
which Junior Creditor has received a notice (“Senior Non-Payment Default
Notice”) and (B) the Junior Creditor has not received a written notice from the
Senior Lender rescinding the Senior Lender Non-Payment Default Notice except
that Junior Creditor shall be entitled to receive payments in respect of the
Junior Obligations that as of such time would otherwise have been allowed had no
Senior Lender Non-Payment Default Notice shall have been given upon expiration
of a period of 180 days from the date of the Senior Lender Non-Payment Default
Notice, provided that nothing in this subsection (c) shall prohibit (x) the
accrual (but not the payment to the Junior Creditor) of interest on the Junior
Obligations at the default rate in accordance with the terms of the Junior
Agreement or the Junior Note

 

3

--------------------------------------------------------------------------------


 

following the occurrence of an event of default under the Junior Agreement or
the Junior Note and (y) the conversion of any of the Junior Obligations into
common stock of Parent.

 

(d)                                 If the Junior Creditor shall receive any
payment or prepayment (including from any account debtor under any accounts
receivable of any Borrower) on the Junior Obligations that it is not entitled to
receive under this Agreement, the Junior Creditor, will hold any amount so
received pursuant to an express trust for the Senior Lender separate and
segregated from any other funds and assets of the Junior Creditor and shall, as
soon as possible, turn over such payment to the Senior Lender in the form
received (together with any necessary endorsements) to be applied to the Senior
Obligations.  Notwithstanding anything to the contrary contained in this
Agreement, nothing in this Agreement shall prohibit the conversion of any of the
Junior Obligations into common stock of Parent.

 

(e)                                  At any time when Junior Creditor is
prohibited from receiving payments with respect to the Junior Obligations or
taking an Enforcement Action, unless and until the Senior Obligations shall have
been indefeasibly paid in full in cash and the Commitment has been terminated,
the Junior Creditor will not accelerate the maturity of the Junior Obligations
or commence any action or proceeding against any Borrower to recover all or any
part of the Junior Obligations, or join with any other creditor in doing so,
unless (i) in the case of the acceleration of the Junior Obligations, only if
the Senior Lender has (x) accelerated the Senior Obligations, (y) commenced
exercising its rights and remedies against any Borrower and/or the Collateral
pursuant to such acceleration and (z) either the Senior Lender has given its
prior written consent to the Junior Creditor or the Junior Creditor would
irrevocably lose any legal rights against any Borrower and/or the Collateral if
it does not commence or join in any action or proceeding, or (ii) in the case of
any action or proceeding brought against any Borrower under any bankruptcy,
insolvency or similar law or any other proceeding the result of which could give
rise to an Insolvency Event (as defined below), the Senior Lender shall have
joined therein.  Notwithstanding anything else to the contrary contained in this
Agreement, (a) the Junior Creditor shall not take any action with respect to the
Collateral unless and until it has provided the Senior Lender with ten (10) days
advance written notice except that Junior Creditor shall not be required to
provide such ten (10) day notice when the necessary equitable relief is being
requested on an emergency basis; provided, however, the Junior Credit shall
provide notice to the Senior Lender as soon as practicable in such cases and
(b) the Junior Creditor shall not take any action with respect to the Collateral
if the Senior Lender shall have given written notice to the Junior Creditor
during such ten (10) day period that such action would in the judgment of the
Senior Lender impair the proceeds that could be obtained from such Collateral.

 

(f)                                    Upon the occurrence of (i) any Insolvency
Event of Borrower, (ii) an assignment by any Borrower for the benefit of its
creditors or (iii) the admission by any Borrower that it is unable to pay its
debts as they come due, or in the event of a sale of all or substantially all of
the assets, or any other marshaling of the assets and liabilities, or any
recapitalization, refinancing or reorganization, of any Borrower, the Senior
Obligations shall first be indefeasibly paid in full in cash and the Commitment
terminated before the Junior Creditor shall be entitled to receive any money,
distributions or other assets in any such proceeding (except for Reorganized
Securities (as such term is hereinafter defined)).  In any such event, Junior
Creditor shall retain the right to file a proof of claim, to vote and to
otherwise act in any

 

4

--------------------------------------------------------------------------------


 

proceeding relating thereto (including, without limitation, the right to vote to
accept or reject any plan proposed in any such proceeding), provided, that
Junior Creditor shall not vote with respect to any such plan or take any other
action in any way so as to (i) contest the validity, enforceability or priority
of the Senior Obligations or the Senior Liens, (ii) contest the enforceability
of any Senior Loan Agreement or this Agreement; or (iii) be adverse to the
interests of the Senior Lender, and provided, further, that in the event that
Junior Creditor fails to vote any claim in respect of any Junior Debt in
connection with any proceeding prior to fifteen (15) Business Days before the
expiration of the time to vote any such claim, then Senior Lender is hereby
irrevocably authorized to have the nonexclusive right (but not the obligation)
to vote such claim, and is hereby authorized to vote such claim for and on
behalf of Junior Creditor; provided, that if following any such vote by Senior
Lender, Junior Debtor timely votes such claim then such vote by Junior Debtor
shall be deemed to control and supercede any such previous vote by Senior Lender
and, upon the written request of Junior Creditor, Senior Lender will withdraw
such previous vote.  If Junior Creditor does not file a proper claim, proof of
debt, amendment of proof of debt, petition or other document as shall be
necessary in order to have such Junior Debt allowed in any such proceeding and
in the form required in any such Proceeding prior to fifteen (15) Business Days
before the expiration of the time to file such claim, proof of debt, amendment
of proof of debt, petition or other document, then Senior Lender is hereby
irrevocably authorized to have the nonexclusive right (but not the obligation)
to file, and is hereby authorized to file, an appropriate claim, proof of debt,
amendment for and on behalf of such holder of Junior Debt, provided, that if
following any filing of any such claim, proof of debt or amendment, Junior
Creditor timely files a proper claim, proof of debt or amendment, then such
filing by Junior Creditor shall be deemed to control and supercede any such
previous filing by Senior Lender and, upon the written request of Junior
Creditor, Senior Lender will withdraw such previous filing.  In furtherance of
the foregoing, at the request of the Senior Lender, the Junior Creditor shall
execute and deliver to the Senior Lender a separate power of attorney and such
further powers and instruments as the Senior Lender may request to enable the
Senior Lender to enforce its rights under this subsection.  The Junior Creditor
agrees it will not seek participation or participate on any creditors’ committee
without the prior written consent of the Senior Lender.  In the event the Senior
Lender has consented to such participation, thereafter, at the request of the
Senior Lender, the Junior Creditor shall resign from such committee.

 

(g)                                 The Senior Lender may, at any time and from
time to time, without the consent of or notice to the Junior Creditor, without
incurring responsibility or liability to the Junior Creditor and without
impairing or releasing any right or remedy of the Senior Lender hereunder:

 

(i)                                     change the manner, place or terms of
payment of, change or extend the time of payment of, or renew, increase or alter
the Senior Obligations, or waive defaults under or amend the Senior Loan
Agreement or any other Loan Document in any manner or enter into or amend in any
manner or waive defaults under any other agreement relating to the Senior
Obligations;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  sell, exchange, release or otherwise deal
with any property by whomsoever at any time pledged to secure, or howsoever
securing, the Senior Obligations;

 

(iii)                               release any Person liable in any manner for
the payment or collection of any of the Senior Obligations;

 

(iv)                              exercise, refrain from or delay in exercising
any rights against Borrower or any other Person; or

 

(v)                                 apply any sums by whomsoever paid or however
realized to the Senior Obligations.

 

(h)                                 The Junior Creditor waives notice of
acceptance of this Agreement.

 

(i)                                     The Junior Creditor will cause each note
or other instrument that evidences any Junior Obligations (including, without
limitation, the Junior Agreement and the Junior Note) to bear upon its face a
statement or legend to the effect that such note or other instrument is
subordinated to the Senior Obligations in the manner and to the extent set forth
in this Agreement.  The Junior Creditor shall mark its books and records,
including any financial statements, to show that the Junior Obligations are so
subordinated to the Senior Obligations.

 

(j)                                     The Junior Creditor will not (i) except
for the default rate of interest as set forth in the Junior Agreement and the
Junior Note, increase the per annum rate of interest or increase the scheduled
payment of principal applicable to the Junior Obligations as of the date of this
Agreement or (ii) make any covenant or event of default under the Junior
Agreement or the Junior Note more restrictive than such covenants and events of
default thereunder as of the date hereof.

 

(k)                                  Subject to the indefeasible payment in full
of the Senior Obligations in cash and the termination of the Commitment, the
Junior Creditor shall be subrogated to the Senior Lender’s rights to receive
payments or distributions in cash or property applicable to the Senior
Obligations, and no payment or distribution made to the Senior Lender by virtue
of this Agreement that otherwise would have been made to the Junior Creditor
shall be deemed to be a payment by any Borrower on account of the Junior
Obligations.

 

(1)                                  From time to time at the request of the
Senior Lender, the Junior Creditor will permit the Senior Lender to inspect and
make extracts from its books and records pertaining to the Junior Obligations
and to examine any instruments or records now or hereafter held by the Junior
Creditor creating or evidencing the Junior Obligations.

 

(m)                               The Junior Creditor will not sell, assign,
transfer or otherwise dispose of all or any part of, or any interest in, the
Junior Obligations to any Person without having first obtained (i) such Person’s
agreement in writing to be bound as the Junior Creditor’s successor by the terms
of this Agreement or, in the case of an interest in the Junior Obligations, an
acknowledgment by such interest holder of the terms hereof, or (ii) the Senior
Lender’s prior

 

6

--------------------------------------------------------------------------------


 

written consent.  The Senior Lender may at any time and from time to time assign
its rights and interests under, in and to this Agreement in connection with any
assignment by any of them of any part of or interest in any of the Senior
Obligations (and any such assignment of any part or interest in any of the
Senior Obligations may be made only with notice to Junior Creditor).

 

(n)                                 The Junior Creditor agrees that it will not
exercise any right of setoff it may have against the Junior Obligations in
respect of any obligation owed by the Junior Creditor to Borrower.

 

(o)                                 If any Borrower shall become subject to a
case under the Bankruptcy Code, and if the Senior Lender desires to permit the
use of cash collateral or to provide (or to permit another Person to provide)
financing to such Borrower under either Section 363 or Section 364 of the
Bankruptcy Code, the Junior Creditor agrees as follows: (i) adequate notice to
the Junior Creditor shall be deemed to have been given to the Junior Creditor if
the Junior Creditor receives notice at least five (5) Business Days prior to the
hearing held by the applicable bankruptcy court to consider entry of an order
approving such use or financing, provided that nothing in this subsection shall
be deemed to entitle the Junior Creditor to any notice not required by the
Bankruptcy Code and that no such notice need be given with respect to an interim
order approving such use or financing so long as the conditions in clause
(ii) hereof to avoid an objection by the Junior Creditor have been met, and
(ii) no objection will be raised by the Junior Creditor to any such use or
financing on the grounds of a failure to provide “adequate protection” of the
Junior Lien or any other ground if the Junior Creditor is granted, with the
approval of the applicable bankruptcy court, a lien on and security interest in
the post-petition Collateral to secure any claim that it may have on account of
the post-petition diminution in value of the Collateral, which lien shall be
subordinate to the Lien of the Senior Lender and any Liens to which the Lien of
the Senior Lender is subordinate.  For purposes of this subsection, “Lien” shall
mean any liens granted to the Senior Lender pursuant to the Senior Loan
Documents together with any post-petition liens and/or super-priority claims for
post-petition financing and adequate protection of the Senior Lender’s
pre-petition liens.  For purposes of this subsection, notice of a proposed
financing or use of cash collateral shall be deemed given when made in the
manner prescribed by this Agreement, or as the applicable bankruptcy court may
approve, or, actual notice is given to the Junior Creditor or its counsel,
whichever is soonest.

 

(p)                                 All liens, pledges and security interests of
any nature upon or in any Collateral, to the extent such liens, pledges and
security interests secure the Senior Obligations, have and shall be senior and
prior in right to the liens, pledges and security interests of the Junior
Creditor on the Collateral and such liens, pledges and security interests of the
Junior Creditor are and shall be junior and subordinate to the liens, pledges
and security interests of the Senior Lender to the extent such liens, pledges
and security interests secure the Senior Obligations.  To the extent the liens,
pledges and security interests of the Senior Lender secure the Excluded Portion,
such liens, pledges and security interests shall be junior and subordinate in
all respects to the liens, pledges and security interests of the Junior
Creditor.

 

(q)                                 The Senior Lender may take any judicial or
nonjudicial action, including any action to enforce its liens on or security
interests in any or all of the Collateral, including, without limitation, to
foreclose, execute, levy upon, or collect or dispose of any or all of the

 

7

--------------------------------------------------------------------------------


 

Collateral (each, an “Enforcement Action”) as it shall determine in its sole and
exclusive judgment.

 

(r)                                    The Junior Creditor agrees that, until
all the Senior Obligations have been indefeasibly paid in full in cash and the
Commitment has been terminated, the Junior Creditor shall not at any time when
any Senior Lender Payment Default Notice shall be effective, a Senior Payment
Default has occurred and is continuing, an Insolvency Event has occurred, or for
180 days after the Junior Creditor receives a Senior Lender Non-Payment Default
Notice commence or continue to prosecute or otherwise proceed with an
Enforcement Action, contact any account debtor of any Borrower, or otherwise
take any action that will impede, interfere with, restrict or restrain the
exercise by the Senior Lender of its right and remedies under the Senior Loan
Agreement or which is contrary, prejudicial or inconsistent with the Senior
Lender’s first priority secured position in the Collateral provided, that
notwithstanding the foregoing but otherwise at all times subject to the terms of
this Agreement, Junior Creditor shall not be prohibited from (i) filing suit and
obtaining a judgment on the Junior Debt at any time after Senior Lender has
filed suit to collect the Senior Obligations or taken action to foreclose or
enforce any Liens of Senior Lender in the Collateral, provided such action is
not adverse to the interests of Senior Lender, or (ii) taking any action
specifically permitted by this Agreement.

 

(s)                                  The Junior Creditor agrees not to seek to
avoid, contest or bring (or join in) any action or proceeding to contest the
validity of any rights of the Senior Lender with respect to the Collateral, or
the validity or reasonableness of any actions taken or omitted to be taken by
the Senior Lender hereunder or in connection herewith, under the Senior Loan
Agreement or under any other Loan Document, or in respect of any of the
Collateral including, without limitation, (i) the timing, method, or manner of
collecting, disposing of or liquidating any of the Collateral, (ii) the terms,
including the price and percentage of consideration received in cash, of any
such disposition or liquidation, or (iii) the failure to dispose of or liquidate
any of the Collateral.  Without limitation of the foregoing, the Junior Creditor
hereby waives, to the fullest extent permitted by law, (A) any right under
Section 9-615(a) of the Uniform Commercial Code in effect in the State of
Connecticut (“Code”) with respect to the application of disposition proceeds to
the Senior Obligations, (B) any right to notice and objection under
Section 9-620 of the Code, promptness, diligence, notice of acceptance, and any
other notice with respect to any of the obligations under the Junior Agreement
or the Junior Note, and (C) any requirement that the Senior Lender exhaust any
right or take any action against Borrower, any other Person, the Collateral, or
any other collateral.  In addition, the Junior Creditor agrees that the Senior
Lender shall have no obligation to marshal any Collateral or to seek recourse
against or satisfaction of any of the Senior Obligations from one source before
seeking recourse against or satisfaction from another source.  The Junior
Creditor further agrees that the net cash proceeds resulting from the Senior
Lender’s exercise of any right to liquidate all or substantially all of the
Collateral, including any and all Collections (after deducting all of the Senior
Lender’s expenses related thereto), may be applied by the Senior Lender to such
of the Senior Obligations and in such order as the Senior Lender may elect in
its sole and absolute discretion, whether due or to become due.  The Junior
Creditor further agrees that all of the Senior Lender’s remedies under the Loan
Documents shall be cumulative, may be exercised simultaneously against any
Collateral or in such order and with respect to such Collateral as the Senior
Lender may deem desirable, and are not intended to be exhaustive.

 

8

--------------------------------------------------------------------------------


 

(t)                                    Notwithstanding the lack of perfection of
any of the liens or security interests of the Senior Lender with respect to any
or all of the Collateral or any priority in time of perfection of any of the
liens or security interests of the Junior Creditor over the liens or security
interests of the Senior Lender with respect to any or all of the Collateral, the
liens and security interests of the Senior Lender with respect to the Collateral
to the extent set forth in Section 2(p) shall be superior and prior in right of
payment and enforcement to any liens and security interests of the Junior
Creditor with respect to the Collateral.

 

(u)                                 Junior Creditor agrees that it will not make
any assertion or claim in any action, suit or proceeding of any nature
whatsoever (including without limitation any bankruptcy, receivership or similar
insolvency proceeding) in any way challenging the priority, validity or
effectiveness of the Senior Lien.

 

(v)                                 Notwithstanding any provision of this
Agreement to the contrary, this Agreement shall not limit the right of the
Junior Creditor to receive any Reorganized Securities.  For purposes hereof,
“Reorganized Securities” shall mean securities of Borrower or any other Person
(including those of Borrower as reorganized) issued to the Junior Creditor in
respect of all or a part of the Junior Obligations and provided for by a plan of
reorganization in a proceeding under the Bankruptcy Code or in connection with
an Insolvency Event of Borrower, provided, that (i) such securities are
(a) equity securities or (b) debt securities subordinated to the Senior
Obligations (and any debt securities received by the holders of the Senior
Obligations in such proceeding) at least to the same extent as the Junior
Obligations are subordinated to the Senior Obligations pursuant to this
Agreement and (ii) such securities are authorized by a court of competent
jurisdiction in a final order or decree which, in the case of debt securities,
gives effect to this proviso and the subordination of such debt securities to
the Senior Obligations (and any debt securities received by the holders of the
Senior Obligations in such proceeding) on the terms set forth in this Agreement.

 

(w)                               Upon the sale of any Collateral by or on
behalf of the Senior Lender in connection with any Enforcement Action by the
Senior Lender, the Junior Lender shall be deemed to have consented (and does
hereby consent) to such sale and to have released (and does hereby release) any
Junior Lien in the Collateral being sold in such sale and shall, at the request
of the Senior Lender, take all action and, if required, execute and deliver all
documents reasonably requested by the Senior Lender in connection therewith;
provided that such release by the Senior Lender shall not extend to or otherwise
affect any rights of the Junior Creditor to the proceeds from any such sale. 
The Senior Lender shall promptly apply such proceeds to the Senior Obligations
and after application to the Senior Obligations, the Senior Lender shall
promptly deliver any excess proceeds to Junior Creditor.  The Junior Lender
hereby appoints and constitutes the Senior Lender as its attorney in fact and
authorizes the Senior Lender to make any payment on or take any act necessary or
desirable to protect or preserve any of the Collateral and to terminate and
release the Junior Lien on the Collateral if the Senior Lender exercises any of
its rights and remedies under any of the Loan Documents.  This power of attorney
is coupled with an interest and is irrevocable.

 

9

--------------------------------------------------------------------------------


 

SECTION 3.                            Collateral In Possession and Payments.  In
the event that the Senior Lender takes possession of or has “control” (as such
term is used in the Code as in effect in each applicable jurisdiction) over any
Collateral for purposes of perfecting its Lien therein, the Senior Lender shall
be deemed to be holding such Collateral as representative for the Junior
Creditor solely for purposes of perfection of its Lien under the Code.  Promptly
following the indefeasible payment in full in cash of the Senior Obligations and
the termination of the Commitment, the Senior Lender shall, upon the request of
the Junior Creditor, deliver the remainder of the Collateral, if any, in its
possession to the Junior Creditor, and to the extent permitted by the applicable
documents, assign to Junior Creditor the Senior Lender’s rights under cash
management and related account control or account pledge agreements relating to
Borrowers (in each case, except as may otherwise be required by applicable law
or court order) and take such other action reasonably requested by the Junior
Creditor to effectuate such assignment.  Following the termination of the
Commitment and the indefeasible payment in full in cash of the Senior
Obligations, the Senior Lender shall deliver to the Junior Creditor or as a
court of competent jurisdiction may otherwise direct any remaining Collateral
and any proceeds thereof held or received by the Senior Lender, in the same form
received, together with any necessary endorsements.  In connection with any
transfer of possession or control of any of the Collateral, the Senior Lender
shall take all reasonable actions in its power requested by the Junior Creditor
(with all costs and expenses (including reasonable legal fees) in connection
therewith to be paid by Borrowers and/or the Junior Creditor) to permit the
Junior Creditor to obtain a first priority Lien in the Collateral.

 

SECTION 4.                            Further Assurances.  The Junior Creditor
shall, at any time and from time to time, at Borrowers’ expense, promptly
execute and deliver all further instruments and documents and take all further
action that the Senior Lender may request to protect any right or interest
granted or purported to be granted hereby or to enable the Senior Lender to
exercise and enforce its rights and remedies hereunder.

 

SECTION 5.  Obligations Unimpaired.  Nothing in this Agreement shall impair as
between any Borrower, on the one hand, and the Senior Lender or the Junior
Creditor, on the other hand, the obligations of Borrowers to the Senior Lender
or the Junior Creditor, as the case may be.

 

SECTION 6.                            Termination: Reinstatement.

 

(a)                                  This Agreement shall terminate and cease to
be of any further force or effect ninety (90) days after the later of (i) the
termination of the Commitment and (ii) the indefeasible payment in full in cash
of the Senior Obligations.

 

(b)                                 If, at any time, all or part of any payment
with respect to the Senior Obligations theretofore made by any Borrower or any
other Person is rescinded or must otherwise be returned by the Senior Lender for
any reason whatsoever (including, without limitation, as a result of any
Borrower or any other Person becoming the subject of an Insolvency Event), this
Agreement shall continue to be effective or be reinstated, as the case may be,
all as though such payment had not been made.

 

10

--------------------------------------------------------------------------------


 

SECTION 7.  Benefit of Agreement.  Except as expressly provided in Section 4,
nothing in this Agreement, express or implied, shall give or be construed to
give to any Person including, without limitation, any Borrower (but excluding
the Senior Lender) any legal or equitable right, remedy or claim under this
Agreement or under any covenant or provision contained herein, all such
covenants and provisions being for the sole and exclusive benefit of the Senior
Lender.

 

SECTION 8.                            Representations and Warranties of Junior
Creditor.  Junior Creditor hereby represents and warrants as follows:

 

(a)                                  it has full power, authority and legal
right to execute, deliver and perform this Agreement, and the execution,
delivery and performance of this Agreement will not violate any provision of
law, governmental regulation, order or decree or any provision of any indenture,
mortgage, contract or other agreement to which the it is party or by which it is
bound;

 

(b)                                 no consent, license, approval or
authorization of, or registration or declaration with, any governmental
instrumentality, domestic or foreign, is required in connection with the
execution, delivery and performance by it of this Agreement;

 

(c)                                  this Agreement constitutes its legal, valid
and binding obligation enforceable against its in accordance with the terms
hereof.

 

SECTION 9.                            Notices.

 

(a)                                  All notices and other communications
hereunder shall be in writing and sent by certified or registered mail, return
receipt requested, by overnight delivery service, with all charges prepaid, by
hand delivery, or by telecopier followed by a hard copy sent by regular mail, if
to the Senior Lender, then to Bank of America, N.A., One Landmark Square, 2nd
Floor, CT EH 42202A, Stamford, Connecticut 06901 Attention: Deirdre Z. Sikora
(Telecopier: (203) 964-9038); if to Borrower, then to IWT Tesoro Corporation,
191 Post Road West, Westport, Connecticut 06880, Attention: Henry J.
Boucher, Jr., CEO (Telecopier: (203) 221-2770) and if to the Junior Creditor,
then to Laurus Master Fund, Ltd. c/o Laurus Capital Management, LLC, 825 Third
Avenue, New York, New York 10022, Attention: John E. Tucker, Esq., (Telecopier:
(212) 541-5800); and in each case, to such other address as a party may specify
to the other parties in the manner required hereunder.  All such notices and
correspondence shall be deemed given (i) if sent by certified or registered
mail, three (3) Business Days after being postmarked, (ii) if sent by overnight
delivery service or by hand delivery, when received at the above stated
addresses or when delivery is refused, and (iii) if sent by telecopier
transmission, when such transmission is confirmed.

 

(b)                                 The Senior Lender shall provide the Junior
Creditor and the Junior Creditor shall provide the Senior Lender with a copy of
each notice of default (to the extent permitted hereunder) sent to Borrowers
concurrently with the sending thereof and promptly notify the Junior Creditor or
the Senior Lender, respectively, in the event that the default which is the
subject of such default notice is cured or waived, provided that the failure to
give any such notice shall not limit or otherwise affect any party’s rights
under this Agreement.

 

11

--------------------------------------------------------------------------------


 

SECTION 10.                     Amendments and Waivers.  No amendment or waiver
of any provision of this Agreement, or consent to any departure by the Junior
Creditor, or any Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Senior Lender, Borrowers and the
Junior Creditor.

 

SECTION 11.  Delays: Partial Exercise of Remedies.  No delay or omission of the
Senior Lender to exercise any right or remedy hereunder shall impair any such
right or operate as a waiver thereof.  No single or partial exercise by the
Senior Lender of any right or remedy shall preclude any other or further
exercise thereof, or preclude any other right or remedy.

 

SECTION 12.  Counterparts: Telecopied Signatures.  This Agreement and any waiver
or amendment related hereto may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  This Agreement may be executed and delivered by telecopier or
other facsimile transmission all with the same force and effect as if the same
were a fully executed and delivered original manual counterpart.

 

SECTION 13.  Severability.  If any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 14.  Entire Agreement: Successors and Assigns.  This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter hereof, supersedes any prior written and verbal agreements among them
with respect to the subject matter hereof, and shall bind and benefit the
parties (including, without limitation, the Senior Lender) and their respective
successors and permitted assigns.  Borrowers and Junior Creditor each
acknowledge and agree that Senior Lender at any time and from time to time may
sell, assign or grant participating interests in or transfer all or any part of
its rights or obligations under this Agreement, the Senior Obligations, the
Collateral and/or the Loan Documents to one or more other persons, including,
without limitation, financial institutions (each such transferee, assignee or
purchaser, a “Transferee”).  In such case, the Transferee shall have all of the
rights and benefits with respect to the portion of such Senior Obligations, the
Collateral, this Agreement and/or the Loan Documents, as the case may be, held
by it as fully as if such Transferee were the original holder thereof
(including, without limitation, rights of set off and recoupment), and shall
become vested with all of the powers and rights given to Lender hereunder with
respect thereto, and shall be deemed to be the “Senior Lender” for all purposes
hereunder, the predecessor Senior Lender shall thereafter be forever released
and fully discharged from any liability or responsibility hereunder with respect
to the rights and interests so assigned, and either the Senior Lender or any
Transferee may be designated as the sole agent to manage the transactions and
obligations contemplated herein.

 

SECTION 15.  Conflict.  In the event of any express conflict between any term,
covenant or condition of this Agreement and any term, covenant or condition of
any of the

 

12

--------------------------------------------------------------------------------


 

Senior Loan Agreement, the other Loan Documents, the Junior Agreement, the
Junior Note or the other Junior Documents, the provisions of this Agreement
shall control.

 

SECTION 16.  Statement of Indebtedness.  Upon demand by the Senior Lender, the
Junior Creditor will furnish to the Senior Lender a statement of indebtedness
owing from Borrowers to the Junior Creditor.  The Senior Lender may rely without
further investigation upon any such statement.  Upon demand by Junior Creditor,
the Senior Lender will furnish to the Junior Creditor a statement of
indebtedness owing from Borrowers to the Senior Lender.  The Junior Creditor may
rely without further investigation upon any such statement.

 

SECTION 17.  SPECIFIC PERFORMANCE.  THE SENIOR LENDER IS HEREBY AUTHORIZED TO
DEMAND SPECIFIC PERFORMANCE OF THIS AGREEMENT AT ANY TIME WHEN THE JUNIOR
CREDITOR SHALL HAVE FAILED TO COMPLY WITH ANY OF THE PROVISIONS OF THIS
AGREEMENT APPLICABLE TO IT.  THE JUNIOR CREDITOR HEREBY IRREVOCABLY W AWES ANY
DEFENSE BASED ON THE ADEQUACY OF A REMEDY AT LAW THAT MIGHT BE ASSERTED AS A BAR
TO SUCH REMEDY OF SPECIFIC PERFORMANCE.

 

SECTION 18.  GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS AGREEMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS AND DECISIONS (AS OPPOSED TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF CONNECTICUT.

 

SECTION 19.  SUBMISSION TO JURISDICTION.  ALL DISPUTES BETWEEN OR AMONG ANY OF
THE PARTIES HERETO, WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE,
SHALL BE RESOLVED ONLY BY STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
CONNECTICUT AND THE COURTS TO WHICH AN APPEAL THEREFROM MAY BE TAKEN; PROVIDED,
HOWEVER, THAT THE SENIOR LENDER SHALL HAVE THE RIGHT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO PROCEED AGAINST THE JUNIOR CREDITOR ENFORCE THE
PROVISIONS HEREOF IN ANY OTHER COURT OF COMPETENT JURISDICTION OR VENUE.  EACH
OF THE JUNIOR CREDITOR,  AND EACH BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF ANY SUCH COURT IN WHICH THE SENIOR LENDER HAS COMMENCED A
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON FORUM NON CONVENIENS.

 

SECTION 20.  JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO (I)
THIS AGREEMENT OR (II) ANY CONDUCT, ACT OR OMISSION OF THE JUNIOR CREDITOR, ANY
BORROWER, THE SENIOR LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,

 

13

--------------------------------------------------------------------------------


 

EMPLOYEES, AGENTS, ATTORNEYS OR OTHER AFFILIATE, IN EACH CASE WHETHER SOUNDING
IN CONTRACT, TORT OR EQUITY OR OTHERWISE.

 

SECTION 21.  EFFECT OF THIS AGREEMENT.  THIS AGREEMENT HAS BEEN ENTERED INTO BY
THE JUNIOR CREDITOR AND SENIOR LENDER TO AMEND AND RESTATE THAT CERTAIN AMENDED
AND RESATED SENIOR SUBORDINATION AGREEMENT BY AND BETWEEN JUNIOR CREDITOR AND
SENIOR LENDER AND DATED FEBUARY 10, 2006 (“AMENDED AND RESATED SENIOR
SUBORDINATION AGREEMENT”), WHICH AMENDED AND RESTATED THAT CERTAIN SENIOR
SUBORDINATION AGREEMENT BY AND BETWEEN JUNIOR CREDITOR AND FLEET CAPITAL
CORPORATION NOW KNOWN AS BANK OF AMERICA, N.A. AND DATED AUGUST 25, 2005.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its proper and duly authorized officer or general partner as of the date first
set forth above.

 

 

BANK OF AMERICA, N.A.,

 

successor to Fleet Capital Corporation

 

 

 

 

 

By:

 

 

 

 

Deirdre Z. Sikora

 

 

Title: Vice President

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Senior Subordination Agreement]

 

15

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The undersigned hereby acknowledges the provisions of the foregoing Senior
Subordination Agreement, consents to the terms thereof and agrees to abide by
the terms thereof.

 

 

IWT TESORO CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

INTERNATIONAL WHOLESALE TILE, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

THE TILE CLUB, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

IMPORT FLOORING GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

16

--------------------------------------------------------------------------------